Citation Nr: 1135621	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.  He had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The claim of entitlement to service connection for PTSD was previously denied in a September 2006 Board decision.  Since this denial of the Veteran's claim, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's claim will be reviewed on a de novo basis as opposed to a new and material basis.  Ervin v. Shinseki, 24 Vet. App. 318, 320-21 (2011) (discussing a "liberalizing" amendment to 38 C.F.R. § 3.304(f) that allows, in some circumstances, for a noncombat Veteran's lay testimony to establish the occurrence of a claimed stressor so long as a psychiatrist or psychologist confirms that the testimony is sufficient to support a PTSD diagnosis and that symptoms are related to that stressor).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the April 2011 Board hearing, the Veteran indicated that he received treatment for his knee disabilities at the Biloxi VA Medical Center (VAMC).  In addition, the Veteran reported that he was scheduled for additional treatment for his knee disabilities at the Biloxi VAMC in May 2011.  Review of the claims file does not reveal any VA records dated subsequent to January 2011.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain VA clinical records pertaining to treatment for the Veteran's knee disabilities dated since January 2011.

Review of the claims file reveals that the Veteran had service with the Mississippi Army National Guard.  In a letter dated in July 1999, a copy of which is enclosed in a service department record envelope in the first volume of the claims folder, the RO contacted the Mississippi Army National Guard in an attempt to obtain the Veteran's service treatment records regarding his period of service with the National Guard.  The Veteran has submitted service treatment records regarding his period of service in the National Guard.  In a letter dated in March 2009 the RO contacted the Mississippi Army National Guard in an attempt to determine the exact dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in February 1994.  In March 2009 the Mississippi Army National Guard responded providing a single document regarding the Veteran's permanent physical profile, dated in February and March 1994.  However, complete service treatment records from the Veteran's period of service with the National Guard, verified dates of the Veteran's National Guard service, and the exact dates of all the Veteran's periods of ACDUTRA and INACDUTRA have not been obtained or identified.  As such, appropriate sources with the National Guard should be contacted to obtain all service treatment records regarding the Veteran's period of National Guard service, verified dates of the Veteran's National Guard service, and verification of the exact dates of all the Veteran's periods of ACDUTRA and INACDUTRA.  In particular, efforts must be undertaken to determine to the status of the Veteran, and the exact dates of his assignment during February 1994.  If necessary, the National Personnel Records Center and the Mississippi Adjutant General should be separately contacted to obtain the exact dates and status of the claimant during all periods of ACDUTRA, INACDUTRA, or other service while a member of National Guard. 

The Veteran reports that he first noticed problems with his knees while in the National Guard during a two mile run physical test.  The Board notes that the Veteran is competent to report the symptoms of his knee disabilities.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran indicated that he was subsequently placed on permanent profile for his knee disabilities, but that he was not prohibited from continuing to serve.  A service treatment record from the Veteran's period of National Guard service corroborates the Veteran's report that he was placed on a permanent profile and permitted to continue serving.  A private treatment note, dated in November 1993 reveals a diagnosis of bilateral degenerative joint disease of the patella and bilateral chondromalacia patella.  The post service treatment records reveal that the Veteran has been diagnosed with knee arthralgia.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding the etiology of his knee disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The RO denied the Veteran's claim for service connection for PTSD in a January 2011 rating decision.  In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge that he disagreed with the January 2011 rating decision denying service connection for PTSD.  A transcript of the hearing is of record.  Because the Veteran's contentions offered during his April 2011 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as his notice of disagreement to the January 2011 rating decision.  See Tomlin v. Brown, 5 Vet. App. 355 (1993); see 38 C.F.R. § 20.201 (2010).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to service connection for PTSD.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since January 2011.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Contact the National Personnel Records Center, and/or any other indicated agency, and request verification of the complete dates and types of the appellant's service in the National Guard, specifically noting whether such duty was ACDUTRA, or INACDUTRA.  All periods of ACDUTRA or INACDUTRA should be separately noted. 

3.  Contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service treatment and personnel records, to specifically include any records from his service in the National Guard.  If these records are not available, a negative reply must be provided. 

4.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  Appropriate testing should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed knee disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current knee disability had its clinical onset during a verified period of ACDUTRA.  In offering this impression, the examiner must comment on the Veteran's report regarding the onset and chronicity of his knee problems.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for degenerative joint disease of the right and left knees.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

6.  Issue the Veteran an SOC as to his claim seeking service connection for PTSD, to include notification of the need to timely file a substantive appeal to perfect his appeal on those issues. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

